DETAILED ACTION

This action is in response to the arguments and amendments filed on 2/7/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dally (US 2014/0225579) in view of Kurado et al. (US Patent 10284091) and Murao et al. (US 2002/0175627). 	Regarding claim 1, Dally discloses (see Figure 1C) an integrated switching regulator device comprising: a switching regulator (160) comprising: an input voltage source (108); and a switching circuit (180) coupled to the input voltage source (108) to generate a pulsed voltage (via 165 – see paragraphs [0026], [0045]) from the input voltage (see paragraphs [0025]-[0026], [0045]), the switching circuit (180) comprises at least two switching elements (M11, M12) configurable to operate at a switching frequency (see paragraphs [0025]-[0026], [0045]); and a low pass filter (L11, CPA, L2, CPB) coupled to the switching regulator (160) configured to filter the pulsed voltage to provide a regulated voltage (see paragraphs [0044]-[0047])  to a load (170); wherein the low pass filter (L11, CPA, L2, CPB) comprises at least two LC stages (stage 1 – L11, CPA; stage 2 – L2, CPB), each LC stage comprising an inductor (L11, L2) and a capacitor (CPA, CPB) connected together. 	Dally does not disclose that at least one switching element comprises a wide bandgap field effect transistor (FET) and the inductor of the first LC stage comprises an air cored inductor and the inductor of the or each subsequent LC stage comprises a non-air cored inductor. 	Kuroda et al. discloses (see fig. 1) at least one switching element comprises a wide bandgap field effect transistor (FET) (see claim 9). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Dally to include the features of . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dally (US 2014/0225579) in view of Kurado et al. (US Patent 10284091), Murao et al. (US 2002/0175627) and Norling (Us 2015/0091539). 	Regarding claim 5, Dally does not disclose that the wide bandgap FET comprises . 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dally (US 2014/0225579) in view of Kurado et al. (US Patent 10284091), Murao et al. (US 2002/0175627) and Gonzalez et al. (“Impact of Output Filter Layout in the Conducted Emissions of an On-board DC/DC Converter for “More Electrical Aircraft””). 	Regarding claim 15, Dally does not that the second capacitor is selected to .  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dally (US 2014/0225579) in view of Murao et al. (US 2002/0175627). 	Regarding claim 17, Dally discloses (see Figure 1C) a low pass filter circuit (L11, CPA, L2, CPB) comprising: at least two LC stages (stage 1 – L11, CPA; stage 2 – L2, CPB), each LC stage comprising an inductor (L11, L2) and a capacitor (CPA, CPB) . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838